Exhibit 10.1

 

 



DEFERRED

COMPENSATION AGREEMENT

 

THIS DEFERRED COMPENSATION AGREEMENT made and entered into by and between
Simmons First National Corporation ("Employer") and Robert A. Fehlman
("Employee") is an amendment and restatement of the “Deferred Compensation
Agreement” executed by the parties on January 25, 2010.

 

WHEREAS, Employee is presently employed by Employer in the capacity of Executive
Vice President and Chief Financial Officer and is a person whom Employer
considers to possess significant ability, experience and valuable contacts in
matters relating to the business of Employer; and

 

WHEREAS, Employer desires to obtain the continued services of Employee and to
provide certain deferred, contingent benefits to Employee as more particularly
hereinafter provided; and

 

NOW, THEREFORE, for and in consideration of the premises and Employee's
continued employment, it is agreed as follows, to-wit:

 

1. Definitions. As used herein, the following terms shall have the definitions
set forth below:

 

Benefit Period - For the purposes of Section 5, the period commencing on the
first day of the next succeeding calendar month following the Separation from
Service of Employee and ending one hundred eighty (180) months thereafter.

 

Change in Control - shall mean a change in ownership or control of the Employer
as defined in Treasury Regulation 1.409A-3(i)(5) or any subsequently applicable
Treasury Regulation.

 

Designated Beneficiary - Employee may designate a beneficiary on a form supplied
by the Employer (attached hereto as Exhibit A) and, may change or revoke that
designation by filing written notice with the Employer.  In the absence of a
designation, Employee will be deemed to have designated the following
beneficiaries (if then living) in the following order: (1) his or her spouse,
(2) his or her children in equal shares, and (3) his or her estate.

 

Disabled - A participant shall be considered disabled if the participant (a) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Employer, (iii) is determined to be totally
disabled by the Social Security Administration or (iv) is determined to be
disabled by the Employer's disability insurance program, provided the criteria
utilized by the insurance program complies with the criteria set forth under (a)
above.

 



 
 

 

Final Average Compensation - The average of the sum of the salary and cash bonus
(inclusive of all discretionary bonuses and cash incentive programs in which
Employee participated) for the last five (5) consecutive, completed calendar
years of service. Stock options, restricted stock or other equity compensation
grants, programs or plans shall not be included in the computation of Final
Average Compensation. However, all sums earned under the SFNC Executive
Incentive Plan ("EIP") shall be considered as cash compensation, even if in
future years some part or all of the EIP may be paid in stock rather than cash.

 

Monthly Benefit - The monthly benefit payable upon death, Disability or Normal
Retirement shall be one-twelfth (1/12th) of an amount equal to thirty percent
(30%) of the Final Average Compensation of Employee.

 

Separation from Service - shall mean Employee has experienced a termination of
employment with Employer. For purposes of this Agreement, whether a termination
of employment or service has occurred is determined based on whether the facts
and circumstances indicate that Employer and Employee reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services Employee would perform after such date (whether as
an employee or as an independent contractor) would permanently decrease to no
more than twenty percent (20%) of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding thirty-six (36) month period (or the full period of
services to Employer if Employee has been providing services to Employer less
than 36 months). Facts and circumstances to be considered in making this
determination include, but are not limited to, whether Employee continues to be
treated as an executive for other purposes (such as continuation of salary and
participation in executive benefit programs), whether similarly situated service
providers have been treated consistently, and whether Employee is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. Employee will be presumed not to have separated from
service where the level of bona fide services performed continues at a level
that is fifty percent (50%) or more of the average level of service performed by
Employee during the immediately preceding thirty-six (36) month period.

 

Specified Employee - is a key employee (as defined in section 416(i) of the
Internal Revenue Code without regard to section 416(i)(5)) of the Employer (and
all persons with whom the Employer would be considered a single employer under
section 414(b) or 414(c) of the Internal Revenue Code) any stock of which is
publicly traded on an established securities market or otherwise. For this
purpose, an employee is a key employee if he or she meets the requirements of
section 416(i) at any time during the calendar year. If a person is a key
employee as of December 31 of any year, the person is treated as a specified
employee for the 12-month period beginning on the first day of April of the next
calendar year. The determination whether the stock is publicly traded on an
established securities market or otherwise shall be made as of the date of the
Employee's separation from service.

 

2. Continued Employment of Employee. Employee shall continue in the employ of
Employer subject to termination at any time by the Board of Directors of
Employer.

 



 2 

 

 

3. Normal Retirement, Disability or Death. (a) Upon the first to occur of the
following:

 

i. Employee's Separation from Service at or after age 60 ("Normal Retirement"),

 

ii. Employee's Disability prior to age 60 while still in the employ of Employer,
or

 

iii. Employee's death prior to age 60 while still in the employ of Employer --

 

Employer shall pay to Employee (or Employee's Designated Beneficiary in the case
of death of the Employee) the Monthly Benefit, as defined herein, each month
beginning on the first day of the month following Employee's Normal Retirement,
Disability or death, and ending upon the expiration of 180 consecutive months
after the commencement of payments.

 

(b) If Employee dies prior to receiving 180 monthly payments, the remaining
payments (not to exceed 180), shall be made to Employee's Designated Beneficiary
or, if none, to Employee's estate.

 

4. Payments to Specified Employees. If at the time of the Employee's death
Disability, or Normal Retirement, Employee is a Specified Employee, then
notwithstanding any provision herein, including Sections 3 and 5, concerning the
date of the commencement of payments, all payments that Employee would otherwise
have been entitled to receive hereunder during the first six (6) months after
his death, Disability or Normal Retirement shall be retained by the Employer and
paid to the Employee (or his beneficiary, as the case may be) upon the first day
of the seventh (7th) month next following the event giving rise to the
commencement of the payments. All payments due on any date more than six (6)
months after the event giving rise to the commencement of the payments shall not
be delayed and shall be made on the dates as originally set forth herein.

 

5. Separation from Service after Change in Control. In the event of a Change in
Control and Employee's Separation from Service prior to his entitlement to the
Monthly Benefit, then Employer shall pay to Employee the Monthly Benefit each
month during the Benefit Period, beginning on the first day of the calendar
month following such Separation from Service. If Employee dies prior to the end
of the Benefit Period, the remaining payments, through the end of the Benefit
Period, shall be made to Employee's Designated Beneficiary.

 

6. Consultation and Advice. Employee agrees that, following Separation from
Service due to disability or Normal Retirement, Employee shall, upon request by
the Board of Directors of Employer, render consultation and advice to Employer
on a part time basis. Such consultation and advice may be performed at such
place and time as may be designated by Employee. Employee shall be obligated to
perform his duties under this Section only as long as Employee's health shall
permit provided, however, the inability of Employee to perform these duties due
to poor health or death shall not impair any benefit payable hereunder to the
Employee, his Designated Beneficiary or his estate.

 

7. Forfeiture. Employee shall forfeit the right to payment of any further
deferred compensation benefits hereunder if:

 



 2 

 

 

(a) Employee shall fail to continue in the full time employ of Employer until
the earlier of a Change in Control or the attainment of age 60 for any reason
other than death or Disability;

 

(b) Employee shall fail to provide any required consultation services under
Section 6 above; or

 

(c) Employee, while receiving payments hereunder, shall, directly or indirectly,
as owner, employee, independent contractor, agent or in any other capacity, take
part or engage in any manner in any business, activity or endeavor within the
State of Arkansas which, in the sole determination of the Board of Directors of
Employer, shall be in competition with the business of Employer.

 

8. Administration. This deferred compensation agreement shall be administered by
the Nominating, Compensation and Corporate Governance Committee of the Board of
Directors of Employer, which Committee shall have all rights and powers as may
be necessary or appropriate for the discharge of its duties in the
administration of this agreement.

 

9. No Trust or Security. It is specifically understood and agreed that no trust
or fiduciary relationship of any kind or character is created by this agreement
and that Employer's liability hereunder is an unsecured obligation of Employer.

 

10. Prohibition against Assignment. Employee may not assign, encumber or in any
other manner transfer or dispose of any rights of Employee hereunder, except
that Employee may designate a beneficiary or beneficiaries to receive payments
in the event of Employee's death.

 

11. Benefit and Binding Effect. This agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, personal
representatives and successors.

 

12. Purpose of Amendment and Restatement. For clarification and avoidance of
doubt, this Amendment and Restatement merely substitutes a new vesting date of
Employee’s attainment of age 60 for the original vesting date of Employee’s
attainment of age 65, and has no effect on the payment timing of the Monthly
Benefit upon the earlier of death, Disability or Separation from Service.

 

13. Section 409A. This Agreement is intended to comply with Internal Revenue
Code (“Code”) § 409A or an exemption. Severance benefits under this Agreement
are intended to be exempt from Code § 409A under the “separation pay exception”
to the maximum extent possible. Any payments that qualify for the “short-term
deferral” exception or another exception under Code § 409A will be paid under
the applicable exception. Payments may only be made under this Agreement upon an
event and in a manner permitted by Code § 409A to the extent applicable,
including the requirement, if applicable, that payments upon Separation from
Service be delayed for six months if the Employee is considered a “key employee”
of a public company for purposes of Code § 409A. Payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” under Code § 409A. For purposes of Code § 409A, the
right to a series of installment payments under this Agreement will be treated
as a right to a series of separate payments. In no event may the Employee,
directly or indirectly, designate the calendar year of a payment.

 



 2 

 

 

IN WITNESS WHEREOF, the parties have executed this instrument this 27th day of
February, 2017.

 

 



  SIMMONS FIRST NATIONAL CORPORATION                               By /s/ Jena
Compton                     Title:   EVP, Chief People Officer                  
                          /s/ Robert A. Fehlman         Robert A. Fehlman  



 

 

 

 

 

 

 

 

 

 

5

 

